 

Exhibit 10.3

 

AMENDED AND RESTATED GUARANTY

 

This AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of February 18,
2014, by LYDALL THERMAL/ACOUSTICAL, INC., a Delaware corporation (“Lydall
Thermal”), LYDALL FILTRATION/SEPARATION, INC., a Connecticut corporation
(“Lydall Filtration”), and LYDALL INTERNATIONAL, INC., a Delaware corporation
(“Lydall International” and each of Lydall Thermal, Lydall Filtration, and
Lydall International is sometimes individually referred to herein as a
“Guarantor”, and all three such entities are herein collectively referred to as,
the “Guarantors”), is made in favor of Bank of America, N.A., a national banking
association (“Bank of America”), on behalf of itself and as administrative agent
(in such capacity, the “Agent”) for the ratable benefit of itself, and the other
lenders that are a party to the Credit Agreement (defined below) (collectively
with Bank of America, the “Lenders”).

 

WHEREAS, the Guarantors are parties to a Guaranty (the “Original Guaranty”)
dated as of June 16, 2011 made in favor of Bank of America, N.A. (in such
capacity, “BofA”) pursuant to which the Guarantors guaranteed the obligations of
Lydall, Inc. (the “Company”) to BofA under that certain Credit Agreement dated
as of June 16, 2011 between the Company and BofA (the “Original Credit
Agreement”) and the other Loan Documents, as defined in the Original Credit
Agreement (the “Original Loan Documents”);

 

WHEREAS, pursuant to that certain Assignment dated as of the date hereof by and
among BofA, the Agent, the Company and the Guarantors, BofA has assigned the
Original Credit Agreement and the Original Loan Documents (including the
Original Guaranty) to the Agent; and

 

WHEREAS, the Company, the Agent, the Guarantors, and the Lenders have amended
and restated the Credit Agreement and the other Original Loan Documents and
desire to amend and restate the Original Guaranty in its entirety as provided
herein.

 

NOW THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby amend and restate the Original Guaranty
in its entirety as follows:

 

WHEREAS, LYDALL, INC., a Delaware corporation (the “Company”), has entered into
that certain Amended and Restated Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), by and among the Company, the
Lenders, and the Agent, pursuant to which the Lenders, subject to the terms and
conditions contained therein, are to make loans or otherwise to extend credit or
provide financial accommodations to the Company;

 

WHEREAS, each Guarantor is a subsidiary of the Company;

 

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Company by the Lenders pursuant to
the Credit Agreement (which benefits are hereby acknowledged);

 

1

 

 

WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to the Company under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty to the Agent; and

 

WHEREAS, each Guarantor wishes to guaranty the Company’s obligations to the
Lenders under or in respect of the Credit Agreement as provided herein.

 

NOW, THEREFORE, each Guarantor hereby agrees with the Agent as follows:

 

1.  Definitions.   The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

 

2.  Guaranty of Payment and Performance.   Each Guarantor hereby jointly and
severally guarantees to the Agent the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b) and
506(b) of the Federal Bankruptcy Code. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectibility only and
is in no way conditioned upon any requirement that the Lenders first attempt to
collect any of the Obligations from the Company or resort to any collateral
security or other means of obtaining payment. Should the Company default in the
payment or performance of any of the Obligations which default remains
continuing beyond any applicable grace period, the obligations of each Guarantor
hereunder with respect to such Obligations in default shall become immediately
due and payable to the Agent, without demand or notice of any nature, all of
which are expressly waived by each Guarantor. Payments by the Guarantors
hereunder may be required by the Agent on any number of occasions.

 

3.  Guarantors’ Agreement to Pay Enforcement Costs, etc.  Each Guarantor further
jointly and severally agrees, as the principal obligor and not as a guarantor
only, to pay to the Agent, on demand, all costs and expenses (including court
costs and reasonable legal expenses) incurred or expended by the Agent in
connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this §3 from the time when
such amounts become due until payment, whether before or after judgment, at the
applicable rate of interest for overdue principal set forth in the Credit
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 



2

 

 

4.  Waivers by Guarantors; Agent’s Freedom to Act.  Each Guarantor agrees that
the Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent with respect thereto. Each Guarantor waives promptness, diligence,
presentment, demand, protest, notice of acceptance, notice of any Obligations
incurred and all other notices of any kind, all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of the
Company or any other entity or other person primarily or secondarily liable with
respect to any of the Obligations, and all suretyship defenses generally.
Without limiting the generality of the foregoing, each Guarantor agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of each Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of the Agent to assert any claim or demand or to
enforce any right or remedy against the Company or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations;
(ii) any extensions, compromise, refinancing, consolidation or renewals of any
Obligation; (iii) any change in the time, place or manner of payment of any of
the Obligations or any rescissions, waivers, compromise, refinancing,
consolidation, amendments or modifications of any of the terms or provisions of
the Credit Agreement, the Note, the other Loan Documents or any other agreement
evidencing, securing or otherwise executed in connection with any of the
Obligations; (iv) the addition, substitution or release of any entity or other
person primarily or secondarily liable for any Obligation, (v) the adequacy of
any rights which the Agent may have against any collateral security or other
means of obtaining repayment of any of the Obligations; (vi) the impairment of
any collateral securing any of the Obligations, including without limitation the
failure to perfect or preserve any rights which the Agent might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
other than an express waiver, release or discharge which might in any manner, or
to any extent, vary the risk of any Guarantor or otherwise operate as a release
or discharge of any Guarantor, all of which may be done without notice to any
Guarantor. To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (A) any
“one action” or “anti-deficiency” law which would otherwise prevent the Agent
from bringing any action, including any claim for a deficiency, or exercising
any other right or remedy (including any right of set-off), against any
Guarantor before or after the Agent’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Agent.

 

5.  Unenforceability of Obligations Against Company.  If for any reason the
Company has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Company by reason of the Company’s insolvency, bankruptcy or reorganization
or by other operation of law or for any other reason, this Guaranty shall
nevertheless be binding on each Guarantor, jointly and severally, to the same
extent as if such Guarantor at all times had been the principal obligor on all
such Obligations. In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of the Company, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Note, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.

 

3

 

 

6.  Subrogation; Subordination.  

 

6.1.  Waiver of Rights Against Company.  Until the final payment and performance
in full of all of the Obligations and any and all other obligations of the
Company to the Agent or any affiliate of the Agent, (other than contingent
indemnification obligations for which no claim has been asserted), none of the
Guarantors shall exercise any rights against the Company arising as a result of
payment by any Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, or prove any claim in competition with
the Agent or such affiliate in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature; none
of the Guarantors will claim any setoff, recoupment or counterclaim against the
Company in respect of any liability of such Guarantor to the Company; and each
Guarantor waives any benefit of and any right to participate in any collateral
security which may be held by the Agent or any such affiliate.

 

6.2.  Subordination.  The payment of any amounts due with respect to any
indebtedness of the Company now or hereafter owed to any Guarantor is hereby
subordinated to the prior payment in full of all of the Obligations and any and
all other obligations of the Company to the Agent or any affiliate of the Agent
(other than contingent indemnification obligations for which no claim has been
asserted); provided, however, that each Guarantor shall be permitted to receive
payments of any of the Borrower’s obligations and indebtedness to such Guarantor
so long as no Event of Default exists at such time. Each Guarantor agrees that,
during the continuance of any Event of Default in the payment or performance of
any of the Obligations, such Guarantor will not demand, sue for or otherwise
attempt to collect any such indebtedness of the Company to such Guarantor. If,
notwithstanding the foregoing sentence, during the continuance of any Event of
Default, any Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Agent and be paid over to the Agent on account
of the Obligations without affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 

6.3.  Provisions Supplemental. The provisions of this §6 shall be supplemental
to, and not in derogation of, any rights and remedies of the Agent or any
affiliate of the Agent under any separate subordination agreement which the
Agent or such affiliate may at any time and from time to time enter into with
any Guarantor.

 

7.  Security; Setoff.

 

Each Guarantor hereby grants to the Agent, for the ratable benefit of the
Lenders, a lien, security interest and a right of setoff as security for all
liabilities and obligations to the Agent, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the Agent or any
entity under the control of the Agent, or in transit to any of them. At any time
during the continuance of an Event of Default, without demand or notice, the
Agent may set off the same or any part thereof and apply the same to any
liability or obligation of such Guarantor under this Guaranty or any other Loan
Document even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE AGENT TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. The Agent shall not be required to marshal
any present or future security for, or guarantees of, the Obligations or to
resort to any such security or guarantee in any particular order and each
Guarantor waives, to the fullest extent that it lawfully can, (a) any right it
might have to require the Agent to pursue any particular remedy before
proceeding against it and (b) any right to the benefit of, or to direct the
application of the proceeds of any collateral until the Obligations are paid in
full.

 



4

 

 

8.  Further Assurances. Each Guarantor agrees that it will from time to time, at
the request of the Agent, provide to the Agent such Guarantor’s most recent
audited and unaudited balance sheets and related statements of income and
changes in financial condition (prepared on a consolidated basis with such
Guarantor’s subsidiaries, if any) to the extent not otherwise provided to the
Agent, and such other information relating to the business and affairs of such
Guarantor as the Agent may reasonably request.

 

Each Guarantor agrees to do all such things and execute all such documents as
the Agent may reasonably consider necessary or desirable to give full effect to
this Guaranty and to perfect and preserve the rights and powers of the Agent
hereunder. Each Guarantor acknowledges and confirms that such Guarantor has
established such Guarantor’s own adequate means of obtaining from the Company on
a continuing basis all information desired by such Guarantor concerning the
financial condition of the Company and that such Guarantor will look to the
Company and not to the Agent in order for such Guarantor to keep adequately
informed of changes in the Company’s financial condition.

 

9.  Termination; Reinstatement.  This Guaranty shall remain in full force and
effect until the Agent is given written notice from each Guarantor of such
Guarantor’s intention to discontinue this Guaranty, notwithstanding any
intermediate or temporary payment or settlement of the whole or any part of the
Obligations. No such notice shall be effective unless received and acknowledged
by an officer of the Agent at the address of the Agent for notices set forth in
§10.02 of the Credit Agreement. No such notice shall affect any rights of the
Agent or of any affiliate of the Agent hereunder, including without limitation
the rights set forth in §§4 and 6 hereof, with respect to any Obligations
incurred or accrued prior to the receipt of such notice or any Obligations
incurred or accrued pursuant to any contract or commitment in existence prior to
such receipt, and all checks, drafts, notes, instruments (negotiable or
otherwise) and writings made by or for the account of the Company and drawn on
the Agent or any of its agents purporting to be dated on or before the date of
receipt of such notice, although presented to and paid or accepted by the Agent
after that date, shall form part of the Obligations. This Guaranty shall
continue to be effective or be reinstated, notwithstanding any such notice, if
at any time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Agent upon the insolvency,
bankruptcy or reorganization of the Company, or otherwise, all as though such
payment had not been made or value received.

 

5

 

 

10.  Successors and Assigns.  This Guaranty shall be binding upon each Guarantor
and each Guarantor’s successors and assigns, and shall inure to the benefit of,
and be enforceable by, the Agent and its successors and transferees and assigns
permitted pursuant to the Credit Agreement. Without limiting the generality of
the foregoing sentence, the Agent may assign or otherwise transfer the Credit
Agreement, the Note, the other Loan Documents or any other agreement or note
held by it evidencing, securing, or otherwise executed in connection with, the
Obligations, or sell participations in any interest therein, to any other entity
or other person all in accordance with the provisions of the Credit Agreement,
and such other entity or other person shall thereupon become vested, to the
extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Agent
herein.

 

11.  Amendments and Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Agent; provided,
that no amendment hereto shall be effective without the writing and signature of
the Guarantors and the Agent. No failure on the part of the Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

12.  Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be given: (a) by personal delivery, (b) by certified mail,
return receipt requested, or (c) by nationally recognized overnight courier
(e.g., Federal Express), or (d) by electronic facsimile transmission (with
confirmation of successful transmission) or by electronic mail (provided,
however, that if a notice is given by facsimile or electronic mail, a copy of
such notice shall also be delivered by one of the other delivery methods set
forth in clauses (a), (b) and (c) above), in each case addressed to such party
at its address indicated below:

 



(a)if to any Guarantor,

 

Lydall Thermal/Acoustical, Inc.

Lydall Filtration/Separation, Inc.

and Lydall International, Inc.

c/o Lydall, Inc.

One Colonial Road

Manchester, CT 06042

Attention: General Counsel

Telephone: (860) 327-0230

Telecopier: (860) 646-8847

Email: cmdaniel@lydall.com

 

with a copy to:

 

Murtha Cullina LLP

CityPlace I

185 Asylum Street

Hartford, CT 06103

Attn: Frank J. Saccomandi, III Esq.

Telephone: (860) 240-6043

Telecopier: (860) 240-6150

Email: FSaccomandi@murthalaw.com

 

6

 

  

(b)if to the Agent,

 

Bank of America, N.A.

CityPlace I

185 Asylum Street

Hartford, CT 06103

Attn: Christopher T. Phelan, Senior Vice President

Telephone: (860) 952-7492

Telecopier: (860) 952-7515

Email: christopher.phelan@baml.com

 

with a copy to:

 

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103-1919

Attn: James C. Schulwolf, Esq.

Telephone: (860) 251-5949

Telecopier: (860) 251-5211

Email: jschulwolf@goodwin.com

 

or to any other address as the parties hereto may designate by ten (10) days
advance written notice to the other parties. Notices and other communications
delivered by personal delivery or nationally recognized overnight courier
service, mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by electronic
facsimile or electronic mail shall be deemed to have been given when sent
(except that, if not received during normal business hours of the recipient,
shall be deemed to have been given at the opening of business on the next
business day for such recipient after such receipt).

 

13.  Governing Law; Consent to Jurisdiction.

 

THIS GUARANTY IS INTENDED TO TAKE EFFECT AND SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CONNECTICUT. Each Guarantor agrees
that any suit for the enforcement of this Guaranty may be brought in the courts
of the State of Connecticut or any federal court sitting therein and consents to
the nonexclusive jurisdiction of such court and to the service of process in any
such suit being made upon such Guarantor by certified or registered mail at the
address specified by reference in §12 hereof. Each Guarantor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient forum.

 

14.  Waiver of Jury Trial.  EACH GUARANTOR AND THE AGENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY OR ANY OTHER DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PARTY. Except as prohibited by law, each Guarantor
hereby waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Guarantor (i) certifies that neither the Agent nor any
representative, agent or attorney of the Agent has represented, expressly or
otherwise, that the Agent would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that, in entering into the Credit
Agreement and the other Loan Documents to which the Agent is a party, the Agent
is relying upon, among other things, the waivers and certifications contained in
this §14.

 

7

 



 

15.  Prejudgment Remedy Waiver; Other Waivers. EACH GUARANTOR HEREBY REPRESENTS,
WARRANTS AND ACKNOWLEDGES THAT THE FINANCING EVIDENCED HEREBY IS A COMMERCIAL
TRANSACTION WITHIN THE MEANING OF CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, AS AMENDED. EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO NOTICE AND PRIOR
COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278a
ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY
AND ALL PREJUDGMENT REMEDIES THE AGENT MAY EMPLOY TO ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. MORE SPECIFICALLY, EACH
GUARANTOR ACKNOWLEDGES THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT THE AGENT’S ATTORNEY MAY, PURSUANT TO, AND IN ACCORDANCE WITH,
CONN. GEN. STAT. §52-278f, ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT
SECURING A COURT ORDER PROVIDED THE COMPLAINT SHALL SET FORTH A COPY OF THIS
WAIVER. EACH GUARANTOR ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A
HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID
AND THE AGENT ACKNOWLEDGES EACH GUARANTOR’S RIGHT TO SAID HEARING SUBSEQUENT TO
THE ISSUANCE OF SAID WRIT. EACH GUARANTOR FURTHER WAIVES ITS RIGHTS TO REQUEST
THAT THE AGENT POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT SUCH GUARANTOR
AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED
BY THE AGENT.

 

16.  Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

[Signature page follows]

 

8

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

  LYDALL THERMAL/ACOUSTICAL, INC.         By: /S/  Dale G. Barnhart    
Name:  Dale G. Barnhart     Title:    President         LYDALL
filtration/separation, INC.         By: /S/  Dale G. Barnhart     Name:  Dale G.
Barnhart     Title:    President         LYDALL INTERNATIONAL, INC.         By:
/S/  Dale G. Barnhart     Name:  Dale G. Barnhart   Title:    President

 

[Signature Page to Amended and Restated Guaranty]

 

 

 

 

Acknowledged and Agreed to by:

 

BANK OF AMERICA, N.A., as Administrative Agent         By: /S/  Christopher T.
Phelan   Name: Christopher T. Phelan   Title: Senior Vice President  

 

[Signature Page to Amended and Restated Guaranty]

 

 

